DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to claim(s) 1-16, in the reply filed on 3/16/22 is acknowledged.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes: currently, NO limitation invokes interpretation under § 112(f).


Claim Objections
Claim(s) 5-9 and 14 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 5-8 and 14, the term ‘manipulable’ should be amended to recite ‘manipulatable’. 
In claim(s) 9, the term ‘in’ should be amended to recite ‘is’. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinkham (US 20180008127 A1) in view of Van Dam (US 20090118641 A1). 

For claim(s) 1 and 10, Tinkham teaches An endobronchial ultrasound needle (EBUS) assembly [100], comprising:
a housing with at least first and second segments [102, 104] coupled telescopically [Figs. 4-5];
at least one hollow needle [103] supported by the housing [Figs. 1-5]; 
wherein telescopically adjusting the first and second segments alters a length of protrusion of the hollow needle distally beyond the housing; [Figs. 4-5].

	Tinkham fails to teach a motor in the housing geared to the needle to cause the needle to rotate.  Van Dam teaches a biopsy apparatus [abstract] comprising a motor [213] in the housing [Fig. 2] geared and having an output shaft [shaft of gear 211 per Fig. 2 and ¶51] geared to the needle with a control circuit [battery 219] to energize the motor to cause the shaft to rotate [per ¶51]. 


For claim(s) 2 and 11, Tinkham teaches a sheath [140-144] surrounding the needle. [Fig. 3]. 

For claim(s) 3 and 12, Tinkham teaches the housing comprises at least a third segment [106] coupled telescopically with the second segment [Fig. 1] and configured as an endobronchial ultrasound needle (EBUS) assembly. [EUS ¶¶10-11 is capable of EBUS]. 

For claim(s) 4 and 13, Van Dam teaches (in the motivated combination of claim(s) 1 and 10) a power supply [219] in the housing connected to the motor to energize the motor.

For claim(s) 5 and 14, Tinkham in view of Van Dam is silent regarding a manipulatable actuator on the housing to energize the motor.  However, Examiner takes official notice that a button to power on a motor would be well-known, common, and predictable to one of ordinary skill in the art (i.e., to operate the motorized rotary needle). 

For claim 6, Tinkham teaches The EBUS assembly of Claim 1, comprising a first manipulatable mechanical stop [122] on the housing and movable from a first position, in which the first and second segments can telescope relative to each other, and a second position, in which the first and second segments cannot telescope relative to each other. [¶14]. 

For claim 7, Tinkham teaches The EBUS assembly of Claim 6, wherein the first manipulatable mechanical stop comprises a thumb screw. [operation of ¶14 constitute(s), under BRI, a form of a thumbscrew]. 

For claim 8, Tinkham teaches The EBUS assembly of Claim 6, comprising a second manipulatable mechanical stop [120] on the housing and movable to lock the second segment to a third segment. [¶14]. 

For claim(s) 9, Van Dam teaches (in the motivated combination of claim 1) the motor in controlled by a circuit [battery 219 necessarily involves a circuit with the motor] to cause the needle to oscillate. [reciprocal motion per middle of ¶8, middle of ¶9, middle of ¶10, claim(s) 7 and 46].  As motivated in claim(s) 1.

For claim 15, Tinkham teaches The assembly of Claim 10, comprising a stylet in the needle and movable therein to impede epithelial tissue from entering the needle prior to biopsy of tumor tissue. [stylet per ¶18]. 

For claim 16, Tinkham teaches The assembly of Claim 10, comprising an endoscope slidably engaged with the needle. [via 108 per ¶17]. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791